Dismissed and Memorandum Opinion filed April 3, 2008








Dismissed
and Memorandum Opinion filed April 3, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00981-CV
____________
 
ROBERT KILSBY AND DEBORAH NEGRINI, Appellants
 
V.
 
MID CENTURY INSURANCE COMPANY OF
TEXAS, FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY, 
AND FIRE INSURANCE EXCHANGE,
Appellees
 

 
On Appeal from the 333rd District
Court
Harris County, Texas
Trial Court Cause No.
2007-54934
 

 
M E M O R
A N D U M  O P I N I O N
 
This is an attempted appeal from an order signed October
19, 2007, sustaining the contest to appellants= affidavit of
inability to pay costs.  The clerk=s record was filed
on February 4, 2008.  The record reveals that no final judgment has been
entered in this case.         Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v.
Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
On February 13, 2008, notification was transmitted to the
parties of this court=s intention to dismiss the appeal for want
of jurisdiction unless appellants filed a response on or before February 25,
2008, demonstrating grounds for continuing the appeal.  See Tex. R. App. P. 42.3(a).  On
February 15, 2008, appellants filed two motions, for extension of time and to
stay proceedings, and an affidavit of indigency.  Appellants= notice of appeal
states the appeal is from the trial court=s order sustaining
a contest to their pauper=s oath. 
Appellants= response fails to demonstrate that this
court has jurisdiction over the appeal.  There is no statutory grant of
the right to immediately appeal, before entry of final judgment, the matter
about which appellants complain.  See,
e.g., Tex. Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp.2006). Therefore, this court lacks jurisdiction of this attempted
interlocutory appeal.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 3, 2008.
Panel consists of Justices Fowler,
Frost, and Seymore.